DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 7-16, 24-25 are cancelled.
Allowable Subject Matter
Claims 1-6, 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Hochmuth (US Pub 2012/0235924) discloses a fusion method for touch messages, (see par 0029) comprising: pushing touch messages of all touch fingers from at least two different touch screens into different buffer queues for buffering (see fig. 2; touch events E4 occurring on display 112 and touch event E5 occurring on display 113; par 0041; discloses display control module 110 can temporarily store (or cache or buffer) input event descriptors for intervals of time (e.g., 1 second) after an initial input event descriptor is received (i.e., relative to that initial input event descriptor) or at absolute intervals); intercepting head data of each buffer queue to generate a reported data array (see par 0041; discloses display control module 110 can analyze these input event descriptors to determine whether two or more input event descriptors satisfy a pattern for a gesture or other multi-touch input event); and acquiring states of the touch fingers according to the reported data array  and packaging the states into multi-finger touch protocol data (see par 0041; discloses aggregate those input event descriptors into one or more multi-touch input event descriptors, and provide the one or more multi-touch input event descriptors to an input processing engine);
However Hochmuth alone or in combination with other prior art of record fails to disclose wherein after the step of acquiring states of the touch fingers according to the reported data array and packaging the states into multi-finger touch protocol data, the method further comprises: controlling a reporting speed of the multi-finger touch protocol data according to a preset time interval, wherein the preset time interval is calculated according to the following equation:  
    PNG
    media_image1.png
    13
    212
    media_image1.png
    Greyscale
 wherein f is a sampling frequency of a touch panel, Tc is consumption time of obtaining the touch messages of the touch fingers, and Tr is consumption time of packaging and reporting the multi-finger touch protocol data and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hochmuth to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
Claims 2-6 are allowed for being directly or indirectly dependent on allowed independent claim 1.
Claim 17 is directed towards a fusion terminal for touch messages, comprising: a memory and a processor, the memory having a computer program stored thereon and 
Claims 19-23 are allowed for being directly or indirectly dependent on allowed independent claim 17.
Claim 18 is directed towards a non-transitory computer-readable storage medium storing a computer program thereon and comprises limitations similar to claim 1; Therefore claim 18 is allowed for similar reasons as claim 1 is allowed for.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624